Citation Nr: 0920453	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back condition, to 
include degenerative changes of the lumbar spine without 
radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to December 1968, and from July 1971 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The Board notes that the Veteran also perfected an appeal as 
to the issues of entitlement to service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities and hypertension.  During the pendency of the 
appeal, by a rating decision in January 2008, the RO granted 
the Veteran's claims of service connection.  The Veteran has 
not expressed disagreement with the ratings or the effective 
dates of the grant of service connection, and thus these 
issues are not on appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

A back condition was not affirmatively shown to have been 
present during service; degenerative changes of the lumbar 
spine as a chronic disease were not manifest to a compensable 
degree within one year of separation from service; and the 
current back disability to include degenerative changes of 
the lumbar spine, first shown after service and beyond the 
one-year presumptive period for arthritis as a chronic 
disease, is unrelated to a disease, injury, or event of 
service origin.





CONCLUSION OF LAW

A back condition, to include degenerative changes of the 
lumbar spine without radiculopathy, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication notice by a 
letter, dated in May 2004.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease or event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service. 

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the provisions for the effective date and for 
the degree of disability assignable for the claim of service 
connection.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim, except for secondary 
service connection, and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the provisions for the effective date and for the 
degree of disability assignable for the claim for a temporary 
total rating).

To the extent that the VCAA notice omitted the provisions for 
the effective date and for the degree of disability 
assignable for the claim of service connection, as the claim 
is denied, no effective date or disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the Veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded a VA spine 
examination in July 2004.  As the Veteran has not identified 
any additional evidence pertinent to this claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

Factual Background

In statements and testimony, the Veteran contends that he 
currently suffers form degenerative changes of the lumbar 
spine as due to an in-service back injury incurred in January 
1968, during combat, when a truck ran over his left leg.  

The service treatment records document an injury to the left 
foot incurred in  January 1968, when a truck ran over the 
foot.  He was treated with medication and his leg was placed 
in a cast.  There was no reference to a lumbar spine 
abnormality in the service treatment records.

Service records show that the Veteran was awarded the Combat 
Infantryman Badge.

By a rating decision in February 1976, the RO granted service 
connection for residuals of an injury to the left leg.

A December 2002 bone scan of the lumbar spine revealed uptake 
to the right of L3 and at L5-S1, bilaterally, probably 
degenerative in origin.  The impression was likely 
degenerative changes involving multiple joints of the lumbar 
spine.  

In a private medical statement in January 2004, Dr. J.D., 
opined that the Veteran's complaints of persistent back pain 
were consistent with trauma sustained in 1968, from an injury 
that involved a military tank.  

On VA spine examination in July 2004, the Veteran complained 
of daily low back pain radiating to his left hip and left 
leg.  The Veteran reported a history of low back trauma in 
service incurred during the same incident that resulted in an 
injury to the left leg in 1968.  Contrary to history provided 
by the Veteran during the examination, the examiner found 
that the Veteran's service treatment records failed to 
disclose treatment for a back condition or a back 
abnormality.  The examiner noted the Veteran's treatment with 
Dr. J.D. in 2002 and 2003, at which time a bone scan of the 
lumbar spine revealed uptake to the right of L3 and at L5-S1 
bilaterally.  Following a physical examination of the Veteran 
and X-rays of the lumbar spine, the examiner diagnosed mild 
degenerative lumbar spine changes without lower extremity 
radiculopathy based on mild narrowed disc height at L5-S1 
radiographic features and nuclear bone study.  The examiner 
opined that the Veteran's current low back condition was not 
due to service or to a left leg/foot condition.  The examiner 
concluded that there was no basis on the service treatment 
records or post service medical records, to support the 
Veteran's conjecture that his current low back condition 
originated in service.  

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis, if arthritis 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran argues that the provisions of 38 U.S.C.A. § 
1154(b) apply.  Under 38 U.S.C.A. § 1154(b), a veteran who 
engaged in combat with the enemy in active service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

Whether or not the veteran engaged in combat, the presumption 
afforded under 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent evidence is generally required.  Wade v. 
West, 11 Vet. App. 302, 306 (1998); Libertine v. Brown, 9 
Vet. App. 521, 522-24 (1996); Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  In other words, that an injury was 
sustained in service alone is not enough to establish service 
connection, there must be a current disability resulting from 
the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

And although the service medical records do not document a 
back injury, the Veteran is competent to describe symptoms of 
an injury and his statements and testimony are credible and 
consistent with the circumstances, conditions, or hardships 
of his service, particularly the January 1968 incident.

But as the service medical records lack the documentation of 
the combination of manifestations sufficient to identify 
chronic residuals of a back injury and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, a December 2002 bone scan revealed 
degenerative changes of the  lumbar spine.  The period 
without documented complaints, that is, from 1975 to 2002, a 
period of 27 years, is evidence against continuity of any low 
back symptomatology during and since service.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  And the Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
Veteran's statements and testimony of back pain since 
service.

Also, degenerative changes of the lumbar spine, established 
by the 2002 bone scan, 27 years after service, is well beyond 
the one-year presumptive period for arthritis as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.306, 3.309.

As for service connection based on the initial documentation 
of degenerative changes of the lumbar spine after service 
under 38 C.F.R. § 3.303(d), where as here, the determinative 
issue involves a question of medical causation, that is, 
evidence of an association or link between the current 
arthritis and an established injury, disease or event in 
service, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation, which is not capable of lay 
observation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 
F.3d 1372, (Fed. Cir. 2007).  To this extent, the Veteran's 
statements and testimony are not competent evidence on the 
question of medical causation, that is, whether the current 
degenerative changes of the lumbar spine are related to an 
injury, disease, or event of service origin.

In a private medical statement in January 2004, Dr. J.D., 
opined that the Veteran's complaints of persistent back pain 
were consistent with trauma sustained in 1968, from an injury 
that involved a military tank.  

The probative value or weight to be attached to a medical 
opinion is within the Board's province as finder of fact.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

It is apparent from the statement that Dr. J.D. did not have 
the benefit of reviewing the Veteran's file and did not base 
his conclusion on any fact supported by the service treatment 
record.  Dr. J.D. failed to account for the fact that lumbar 
spine pathology was not shown during service and that 
degenerative changes and not traumatic arthritis, were first 
documented in 2002.  Dr. J.D.'s opinion is a conclusory 
statement, which does not address the pertinent evidence in 
the record, and is without any supporting rationale.  Even if 
it is presumed that the Veteran who is a combat Veteran, 
suffered a back injury during combat, as alleged, even though 
there is no official record of such incurrence, 38 U.S.C.A. § 
1154(b), for VA purposes, an injury alone is not enough to 
establish service connection.  There must be a current 
disability, here degenerative changes/arthritis, and a 
logical explanation as to why a cause and effect nexus exists 
with the in-service injury.  Dr J.D.'s opinion is not only 
bereft of any such explanation, but he also did not refer 
even in passing to the decades that passed between 1968 and 
2002 without either treatment or clinical complaint of back 
problems.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
For these reasons, the opinion is speculative, that is, an 
inference based on incomplete or inconclusive evidence and 
without an express rationale.  And service connection may not 
be based on resort to speculation.  38 C.F.R. § 3.102.

As for evidence against the claim, after a review of the 
Veteran's file, the VA examiner expressed the opinion that 
the Veteran's current low back condition was not due to 
service or to a left leg/foot condition.  The examiner 
concluded that there was no basis on the service treatment 
records or post service medical records to support conjecture 
that his current low back condition originated in service.  
The opinion is unequivocal and accompanied by a full 
rationale with reference to specific service treatment 
records and post- service medical records, to include the 
medical opinion of Dr. J.D. 

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the claim 
was based on a review of the entire record and contained a 
rationale for the opinion, which was consistent with the 
facts in the record, the Board finds the opinion of the VA 
examiner, which opposes rather than supports the claim, more 
probative of the question of whether arthritis/degenerative 
changes of the lumbar spine, first diagnosed decades after 
service, is related to an in-service injury, disease, or 
event of service origin, which outweighs the opinion of Dr. 
J.D.

As the Board may consider only competent independent medical 
evidence to support its findings on questions of medical 
causation, which are not capable of lay observation, and for 
the reasons expressed, the preponderance of the competent 
evidence is against the claim of service connection for a 
back condition, to include degenerative changes of the lumbar 
spine without radiculopathy, and the benefit-of-the- doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back condition, to include 
degenerative changes of the lumbar spine without 
radiculopathy, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


